Case 8:20-cr-00077-CEH-TGW Document 125 Filed 08/23/21 Page 1 of 2 PageID 902



                           UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

UNITED STATES OF AMERICA,

V.                                                         CASE NO. 8:20-CR-77-CEH-TGW-1

JOSE ISMAEL IRIZARRY
                                       /

                    DEFENDANT JOSE ISMAEL IRIZARRY’S
                      UNOPPOSED MOTION TO TRAVEL

       COMES NOW, the Defendant, JOSE ISMAEL IRIZARRY by and through his

undersigned counsel, and hereby files this his unopposed motion to travel to Tampa, Florida for

meetings in connection with his pending case and visit his son and in support states as follows:

1.     On February 19, 2020, The Defendant was charged pursuant to an Indictment returned by

       the Grand Jury.

2.     On September 14, 2020, the Defendant entered a guilty plea pursuant to a plea

       agreement.

3.     The Defendant and co-counsel Maria D. Dominguez, Esq., are scheduled to travel to

       Tampa on August 26, 2021, for meetings in connection with his case, undersigned co-

       counsel will participate in said meetings.

4.     The Defendant requests permission to travel to Tampa, Florida from August 26, 2021,

       through August 30, 2021.

       a.      The Defendant will provide copies of his travel itinerary and hotel information to

               the Pre-Trial Services Officer.

 5.    Trial Attorney Joseph Pallazo does not object to this motion.

 6.    United States Pretrial Services does not object to this motion.


                                                 4
Case 8:20-cr-00077-CEH-TGW Document 125 Filed 08/23/21 Page 2 of 2 PageID 903



                                          CONCLUSION

        WHEREFORE, the Defendant, JOSE ISMAEL IRIZARRY, by and through his

undersigned counsel prays this Honorable Court to grant this request.

        RESPECTFULLY SUBMITTED, this August 23, 2021.

                                                              Carlos A. Perez-Irizarry, P.A.
                                                              37 N. Orange Avenue, Suite 500
                                                              Orlando, FL 32801

                                                              s/Carlos A. Perez-Irizarry
                                                              FL Bar No.: 861251
                                                              Carlos@capilawpa.com
                                                              Tel. No. (407) 210-2400

                          CERTIFICATE OF SERVICE AND FILING

        I hereby certify that on this August 23, 2021, I electronically filed the foregoing document

with the Clerk of the Court by using CM/ECF system which will send a notice of electronic

filing to all counsel of record.

        I further certify that I emailed the foregoing and the notice of electronic filing by e-mail to

the following non-CM/ECF participants: Jose Ismael Irizarry.

                                                                      s/Carlos A. Perez-Irizarry




                                                  4
